PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCULLY, SCOTT, MURPHY & PRESSER, P.C.
400 GARDEN CITY PLAZA, SUITE 300
GARDEN CITY, NY 11530


In re Application of:
Zimmerman et al. 
Serial No.: 17/139,000         
Filed: December 31, 2020
Docket: 37046
Title: DEVICE HOUSING WITH LIGHTING
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 26 April 2021.

The petition is DISMISSED. 


Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 26 April 2021. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:


Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: while the petition of 26 April 2021 indicates the specification is amended to include the required language, an amendment to the specification must be submitted in accordance with 37 CFR 1.121 (see MPEP § 714). Accordingly, the petition is deficient as the specification of the brief description of the drawings does not include the exact language as outlined by 1.84(2)(iii).

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Dean Reichard at (571) 272-1984. If attempts to reach the undersigned are unsuccessful, you may contact Brian Sircus at (571) 272-2058.    

/Dean Reichard/________
Dean Reichard, Quality Assurance Specialist
TC2800